Citation Nr: 0008354	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  00-01 265	)	DATE
	)
	)


THE ISSUE

Eligibility to the payment of attorney fees from past-due 
benefits.


INTRODUCTION

The veteran had active service from June 1944 to June 1946 
and from April 1947 to December 1949.


FINDINGS OF FACT

1.  In September 1994, the Board of Veterans' Appeals (Board) 
denied service connection for residuals of a low back injury, 
rib fractures, ankylosing spondylitis, duodenal ulcer, 
emphysema, skin cancer, and rashes, and left eye disability, 
to include cataracts and glaucoma.  The Board also denied 
service connection for residuals of mustard gas exposure, 
claimed as a low back disorder/ankylosing spondylitis, 
duodenal ulcer, emphysema, skin cancer and rashes, left eye 
disability including cataracts and glaucoma, and entitlement 
to a compensable rating based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324.

2.  Notice of disagreements for the issues addressed on 
appeal were received subsequent to November 18, 1988.

3.  In February 1995, J.M. and the veteran entered into an 
attorney-client relationship.

4.  In October 1995, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's 1994 decision and 
remanded the matters.

5.  In January 1999, the veteran revoked the attorney-client 
relationship with J.M.

6.  In August 1999, M.E.W. and the veteran entered into an 
attorney-client relationship and fee agreement.  The fee 
agreement provided for a contingency fee of 20 percent of any 
past-due benefits received.

7.  On December 27, 1999, the RO granted service connection 
for chronic obstructive pulmonary disease and bronchitis, 
rated at 30 percent rating, effective January 6, 1993 and 
residuals of skin cancer, rated at 10 percent, effective from 
January 6, 1993.  Denials associated with the remaining 
issues were confirmed and continued.

8.  Payment of attorney's fees in the amount of 20 percent 
resulting from the grant of service connection for chronic 
obstructive pulmonary disease and bronchitis, and residuals 
of skin cancer, would be excessive and unreasonable.  The 
attorney neither filed any arguments, briefs, or statements 
on the behalf of the veteran, nor submitted any evidence in 
support of the veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
may be executed have been met.  38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).

2.  The fee agreement, to the extent that it provides that 
attorney fees in the amount equal to 20 percent of past-due 
benefits resulting from the grant of service connection for 
chronic obstructive pulmonary disease and bronchitis, rated 
at 30 percent rating, effective January 6, 1993, and 
residuals of skin cancer, rated at 10 percent, effective from 
January 6, 1993, is excessive and unreasonable.  38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an August 1991 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO), in part, granted service 
connection and assigned a noncompensable rating for chemical 
burn scars to the left buttock and thigh with recurrent 
urticaria, and denied a compensable rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  The veteran appealed those determinations.  The 
veteran also appealed a November 1991 rating action which 
denied service connection for residuals of a low back injury 
and a left eye injury claimed as secondary to chemical 
exposure.  

In November 1992, the Board remanded the aforementioned 
matters and pointed out that the veteran had also raised the 
issues of entitlement to service connection for residuals of 
mustard gas exposure, claimed as a low back disorder, 
ankylosing spondylitis, duodenal ulcer, emphysema and skin 
cancer and rashes, and service connection for residuals of 
rib fractures.  The Board found that those issues were 
"inextricably intertwined" with the issue of entitlement to 
a compensable rating for chemical burn scars to the left 
buttock and thigh with recurrent urticaria.  

In September 1993, the RO denied service connection for 
residuals of rib fractures, low back disorder/ankylosing 
spondylitis, duodenal ulcer, emphysema, skin cancer and 
rashes, left eye disability, to include cataracts and 
glaucoma.  The denial also included consideration of service 
connection for residuals of mustard gas exposure.  The 
veteran appealed the adverse determinations.

Subsequent to the 1993 rating action, the veteran also 
pursued additional claims associated with his alleged 
residuals resulting from mustard gas exposure.  In December 
1993, the RO deferred final consideration thereof, pending 
instructions regarding a proposed regulatory amendment of 38 
C.F.R. § 3.316, pertaining to the effects of mustard 
gas/Lewisite exposure.

In September 1994, the Board denied service connection for 
residuals of a low back injury, rib fractures, ankylosing 
spondylitis, duodenal ulcer, emphysema, skin cancer and 
rashes, and left eye disability, to include cataracts and 
glaucoma.  The Board also denied service connection for 
residuals of mustard gas exposure, claimed as a low back 
disorder/ankylosing spondylitis, duodenal ulcer, emphysema, 
skin cancer and rashes, a left eye disability to include 
cataracts and glaucoma, and entitlement to a compensable 
rating based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.  

In February 1995, J.M., an attorney, and the veteran entered 
into an attorney-client relationship.  The veteran also 
appealed the September 1994 decision to the Court.

In October 1995, the Secretary and appellant filed a Joint 
Motion for Remand with the Court.  By Order rendered that 
same month, the Court granted the motion, thereby vacating 
the Board's September 1994 decision and remanding the case.  

In February 1996, the Board remanded the matters for 
additional evidentiary development.  

In January 1999, the veteran revoked the attorney/client 
relationship with J.M.  The veteran wrote that he did not 
feel as though he had been adequately represented.  The 
attorney had refused to submit relevant and material evidence 
and was unaware that his case had been remanded from the 
Court.  

In August 1999, M.E.W., an attorney, and the veteran entered 
into an attorney-client relationship.  The contingency fee 
arrangement provided that if the client was not successful in 
recovering from VA any back payments of disability 
compensation through pursuit of the matters described 
therein, there shall be no fees owed by the client to the 
attorney.  Otherwise, the client agreed to pay the attorney a 
lump-sum fee, contingent upon the outcome of the matters or 
proceedings described above, equal to twenty (20) percent of 
the gross amount of any past-due VA disability compensation 
recovered, whether by judgment, settlement or administrative 
action.  The client and attorney also agreed that the 
contingency fee was to be paid directly to the attorney from 
any award of past-due VA disability compensation recovered, 
whether by award, settlement, or other administrative action.  
Such payment was to be effectuated by the VA paying directly 
to the attorney the amount due as provided in the agreement 
in accordance with 38 C.F.R. § 20.609(h) and that the client 
consented with that agreement.  

On December 27, 1999, the RO granted service connection for 
chronic obstructive pulmonary disease and bronchitis, rated 
at 30 percent, effective January 6, 1993, and residuals of 
skin cancer, rated at 10 percent, effective from January 6, 
1993.  The denials for entitlement to service connection and 
increased ratings for the other issues remanded by the Board 
were confirmed and continued.

In January 2000, the RO informed the veteran of the amount 
that he was entitled to receive.  The RO also told the 
veteran that the record contained an attorney fee agreement 
which provided for the payment of attorney fees by the VA 
directly from past-due benefits.  The RO told the veteran 
that the maximum amount of past-due benefits resulting from 
this award had been computed as $19,093.00, and twenty 
percent of the maximum amount of the past-due benefits was 
$3,818.60.  It was also noted that the maximum attorney fee 
payable from past-due benefits may not exceed 20 percent of 
the past-due benefits.  Thereafter, the veteran was apprised 
of applicable law and regulations.  The RO also mailed notice 
to the attorney.

Law and Regulations

Section 5904, Title 38 of the United States Code provides 
except as provided in paragraph (3), in connection with a 
proceeding before the VA with respect to benefits under laws 
administered by the Secretary, a fee may not be charged, 
allowed, or paid for services of agents and attorneys with 
respect to services provided before the date on which the 
Board first makes a final decision in the case.  Such a fee 
may be charged, allowed, or paid in the case of services 
provided after such date only if an agent or attorney is 
retained with respect to such case before the end of the one-
year period beginning on that date.  The limitation in the 
proceeding sentence does not apply to service provided with 
respect to proceedings before a court.  38 U.S.C.A. 
§ 5904(c)(1).

Applicable regulation provides attorneys-at-law may charge 
appellants for their services only if (1) a final decision 
has been promulgated by the Board with respect to the issue 
or issues, involved (fees may not be charged, allowed, or 
paid for services provided before the date of the Board's 
decision); (2) the Notice of Disagreement which preceded the 
Board decision with respect to the issue or issues, involved 
was received by the agency of original jurisdiction on or 
after November 18, 1988; (3) and the attorney-at-law or agent 
was retained not later than one year following the date that 
the decision by the Board with respect to the issue or 
issues, involved was promulgated.  (This condition will be 
considered to have been met with respect to all successor 
attorneys-at-law or agents acting in continuous prosecution 
of the same matter if a predecessor was retained within the 
requisite time period).  38 C.F.R. § 20.609(c).

The agreement for the payment of fees for services of 
attorneys-at-law must be in writing and signed by the veteran 
and attorney-at-law.  The agreement also must include the 
names of the veteran and attorney, the applicable VA file 
number, and the specific terms under which the amount to be 
paid for the services of the attorney-at-law will be 
determined.  In addition, a copy of the agreement must be 
filed with the Board within 30 days of its execution.  
38 C.F.R. § 20.609(g).

Subject to the above-discussed applicable criteria, the 
veteran and an attorney-at-law may enter into a fee agreement 
providing that payment for the services of the attorney-at-
law will be made directly to the attorney-at-law by VA out of 
any past-due benefits awarded as a result of a successful 
appeal to the Board or an appellate court or as a result of a 
reopened claim before VA following a prior denial of such 
benefits by the Board or an appellate court only if the 
following criteria are met:  (1) the total fee payable 
(excluding expenses) does not exceed 20 percent of the total 
amount of the past-due benefits awarded; (2) the amount of 
the fee is contingent on whether or not the claim is resolved 
in a manner favorable to the claimant, i.e., if all or any 
part of the relief sought is granted; and (3) the award of 
past-due benefits results in a cash payment to a claimant 
from which the fee may be deducted.  38 U.S.C.A. § 5904(d); 
38 C.F.R. § 20.609(h).

Even though an attorney may charge the veteran for legal 
services provided and the record shows that the parties have 
entered into a valid fee agreement, VA law also provides that 
the fees permitted for services of an attorney must be 
"reasonable," see 38 C.F.R. § 20.609(e), and in accordance 
with applicable law and regulation, the veteran and attorney 
must be apprised of this regulation and provided with the 
opportunity to submit additional evidence and argument.  
38 C.F.R. § 20.609(i).

Fees permitted for services of an attorney admitted to 
practice before VA must be reasonable.  They may be based on 
a fixed fee, hourly rate, a percentage of benefits recovered, 
or a combination of such bases.  38 C.F.R. § 20.609(e).  
Factors considered in determining whether fees are reasonable 
include: (1) the extent and type of service the 
representative performed; (2) the complexity of the case; (3) 
the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of review at which the representative was 
retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved.  38 
C.F.R. § 20.609(e).  Fees which total no more than 20 percent 
of any past-due benefits awarded are presumed reasonable.  
38 C.F.R. § 20.609(f).

It is also noted that "past-due benefits" means a 
nonrecurring payment resulting from a benefit, or benefits, 
granted on appeal or awarded on the basis of a claim reopened 
after a denial by the Board or the lump sum payment which 
represents the total amount of recurring cash payments which 
accrued between the effective date of the award, as 
determined by applicable laws and regulations, and the date 
of the grant of the benefit by the agency of original 
jurisdiction, the Board, or an appellate court.  Id.

Finally, 38 C.F.R. § 20.609(h)(4) provides that the attorney-
at-law must notify the agency of original jurisdiction within 
30 days of the date of execution of the agreement of the 
existence of a fee agreement providing for the direct payment 
of fees out of any benefits subsequently determined to be 
past due and provide that agency with a copy of the fee 
agreement.

Analysis

In this claim, the Board initially notes that the requisite 
criteria of Section 5904 (c)(1) and 20.609(g) have been met.  
In September 1994, the Board, in part, denied entitlement to 
service connection for emphysema and skin cancer and rashes.  
The Board notes that entitlement to service connection for 
the veteran's chronic obstructive pulmonary disease and 
bronchitis disabilities derived from his emphysema claim.  
Thus, a final Board decision has been rendered with respect 
to those matters.  Additionally, the veteran and J.M. entered 
into an attorney-client relationship within a year of the 
Board's September 1994 decision and M.E.W. is a successor 
attorney acting in continuous prosecution of the same matters 
addressed in that September 1994 decision.  Notices of 
disagreement associated with the 1994 decision were received 
subsequent to November 18, 1988, too.  

The Board also acknowledges that pursuant to Section 
20.609(g) M.E.W. and the veteran entered into a valid fee 
agreement in August 1999, which requires the payment of a 20 
percent contingency fee upon the successful completion of the 
claim(s) and the awarding of past-due benefits.  In December 
1999, service connection for chronic obstructive pulmonary 
disease and bronchitis was granted and rated at 30 percent 
and service connection for residuals of skin cancer was 
granted and rated at 10 percent.  Although VA regulation 
provides that fees which total no more than 20 percent of any 
past due benefits are presumed reasonable, 
38 C.F.R. § 20.609(f), the Board notes that this presumption 
is not absolute.  See generally 38 C.F.R. § 20.609(i) (The 
Board may review expenses charged by a representative upon 
the motion of the claimant or appellant and may order a 
reduction in the expenses charged if it finds that they are 
excessive or unreasonable in light of the standards set forth 
in paragraph (e) of this section).  

In this case, because the provisions of 5904(c)(1) and 
20.609(g) have been met, the ultimate disposition of the 
matter rests upon whether payment of attorney fee agreed upon 
in the August 1999 fee agreement is reasonable.  
38 C.F.R. § 20.609(e) (Fees permitted for services of an 
attorney must be "reasonable").  At this time, it is noted 
that the due process requirements mandated by 20.609(i) have 
been satisfied.

As detailed above, Section 20.609(e) provides that fees 
permitted for services of an attorney admitted to practice 
before VA must be reasonable.  They may be based on a fixed 
fee, hourly rate, a percentage of benefits recovered, or a 
combination of such bases.  38 C.F.R. § 20.609(e).  Factors 
considered in determining whether fees are reasonable 
include: (1) the extent and type of service the 
representative performed; (2) the complexity of the case; (3) 
the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of review at which the representative was 
retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved.  38 
C.F.R. § 20.609(e).

In this matter, the Board finds that the payment of 20 
percent of past due benefits, resulting from granting of 
service connection for obstructive pulmonary disease and 
bronchitis and skin cancer would be excessive and 
unreasonable.  Here, the facts show on December 27, 1999, the 
RO granted service connection for the aforementioned 
disabilities.  The veteran appointed W.E.M. as his attorney 
in August 1999 and the parties entered into a fee agreement 
at that time as well.  However, the record is devoid of any 
evidence showing that W.E.M. spent any time on the veteran's 
claim.  The attorney has filed no arguments, briefs, or 
informal hearing presentations on the veteran's behalf.  The 
attorney has not submitted any supporting evidence either.  
In fact, the record shows that the attorney has only filed an 
argument for eligibility to payment of attorney fees.  
Considering the foregoing and the absence of any evidence to 
the contrary, the Board finds that, in this matter and only 
in this matter, the payment of the 20 percent contingency fee 
would be unreasonable and excessive.  Thus, the requisite 
criteria for eligibility for payment of attorney fees have 
not been met.  38 C.F.R. § 20.609(e).

The Board notes that it is cognizant of the ongoing nature of 
the veteran's appeal.  As noted in the Background section 
above, the veteran continues to pursue numerous claims for 
entitlement to service connection and increased ratings 
associated with other disabilities.  Since the veteran could 
potentially be awarded additional past-due benefits in the 
future with respect to those claims, the Board is compelled 
to clarify that the impact of this decision is limited 
exclusively to the above-discussed eligibility for attorney 
fees for the past-due benefits awarded prior to this 
decision.  It is not intended to affect future Board 
dispositions, if any, of the eligibility for the payment of 
additional attorney fees from any future award of past-due 
benefits resulting from subsequent decisions rendered in any 
ongoing appeal.



ORDER

Eligibility for payment of attorney fees resulting from past-
due benefits is denied.  None of the veteran's past-due 
benefits resulting from the grant of service connection for 
obstructive pulmonary disease and bronchitis, rated at 30 
percent, and skin cancer, rated at 10 percent, each effective 
January 6, 1993, by the December 27, 1999, rating decision 
should be paid to the attorney.



		
	C. Crawford
Acting Member, Board of Veterans' Appeals

 


